Appeal by the *451defendants (1) from a decision of the Supreme Court, Nassau County (Becker, J.), dated December 17,1993, and (2) as limited by their brief, from stated portions of an order of the same court dated January 24,1994.
Ordered that the appeal from the decision is dismissed since no appeal lies from a decision (see, Schicchi v Green Constr. Corp., 100 AD2d 509); and it is further,
Ordered that the order is affirmed insofar as appealed from, for reasons stated by Justice Becker at the Supreme Court; and it is further,
Ordered that the respondent is awarded one bill of costs. Copertino, J. P., Santucci, Altman and Krausman, JJ., concur.